Citation Nr: 0428376	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.  He died in July 1998.  The appellant is the veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New York, New York, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in July 1998.  The death certificate lists 
respiratory arrest as the immediate cause of death, due to, 
or as a consequence of intercerebral hemorrhage.  An autopsy 
was not conducted.  At the time of his death, the veteran was 
service-connected for the following disorders:  residuals of 
traumatic encephalopathy, rated 30 percent disabling, hearing 
loss, rated as 20 percent disabling, loss of part of skull 
and frostbite both rated as 10 percent disabling.  

The evidentiary record indicates that there is an absence of 
any clinical evidence between the date of the veteran's last 
VA examination in 1980 and the veteran's death in 1998.  
Although, it appears the veteran was treated by a VA staff 
physician (see VA Form 646) over the years, the Board can 
find no clinical records from any VA medical facility in the 
veteran's claims file, and can find no evidence of an attempt 
by the RO to obtain such records.  There is some evidence to 
the extent that the veteran was hospitalized at a VA facility 
in Elizabethtown in 1996 or 1997, and then transferred to 
Plattsburgh Hospital.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  In addition, the Board notes 
that the death certificate indicated that the veteran died at 
a private facility, Fletcher-Allen Health Care.  This 
represents a possible source of relevant private medical 
treatment and the RO must therefore obtain any treatment 
records since they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  The Board cannot adjudicate this claim based on 
an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 
292 (1992) (VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
appellant and by the evidence of record.)  Therefore, the RO 
must attempt to obtain the above-referenced evidence prior to 
appellate review or otherwise fulfill its duty to assist.

Moreover, although the October 1998 VA examiner noted that 
there was very little by way of medical record, he concluded 
that there was no evidence to establish a relationship 
between the veteran's service-connected skull and brain 
injury and his ultimate demise from intracerebral bleed.  He 
indicated that the state of control of the veteran's 
hypertension at the time immediately prior to his death was 
unknown and there was some concern that if elevated, in 
conjunction with the anticoagulant on which the veteran had 
been placed, may have been contributing factors to his 
intracerebral bleed.  Also of record is a March 1999 medical 
opinion indicating that it was certainly a significant 
possibility that this veteran's head trauma during World War 
II, which was significant enough to produce loss of part of 
his skull, was related to his intracebral hemorrhage which 
caused his death at age 76, in July 1998.  

This evidence is in conflict as to whether the veteran's 
death may be attributable to his service connected skull 
injury residuals.  Therefore, the current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of medical expertise.  In addition, the 
record suggests mostly likely that neither examiner had the 
veteran's complete medical record when they wrote their 
opinions and as such, all available evidence was not 
considered.  

Also, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter should provide notice as to the cause of 
death issue.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate her 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence 
is to be provided by the appellant and 
which part, if any, VA will attempt to 
obtain on behalf of the appellant.  After 
the appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should also request the 
appellant to provide the names, addresses 
and dates of treatment of all medical 
care providers, VA or non-VA, who have 
provided pertinent treatment of the 
veteran.  After the appellant has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be pertinent treatment 
and/or terminal records from Fletcher-
Allen Health Care.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The appellant and 
her representative are also to be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

3.  Then, RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise to 
determine the etiology of the veteran's 
fatal respiratory arrest due to upper 
intracranial hemorrhage.  The claims 
folder must be made available to the 
physician for review.  The reviewing 
physician should note in his or her 
report that a review of the claims file 
was undertaken.  

The physician should offer an opinion as 
to what role, if any, the veteran's 
service connected partial skull loss had 
in causing the veteran's death or in 
contributing thereto.  In answering this 
question, the physician should trace the 
history of the skull injury residuals to 
the veteran's date of death in 1998, and 
in particular, discuss whether the 
intercerebral hemorrhage, at the time of 
death, was in any way related to the 
veteran's service-connected partial skull 
loss.  Either a positive or negative 
response should be specifically stated 
for the record.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  In the event additional 
information is deemed necessary to render 
an opinion, the physician should specify 
what information is needed and the RO 
should attempt to obtain it.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
claim.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
appellant an SSOC and allow her a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




